11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Henry Gene Stewart
Appellant
Vs.                   No. 11-03-00352-CV B Appeal from Jones County
Stacy Mae Stewart
Appellee
 
Henry Gene Stewart has filed in this court a
motion to dismiss his appeal.  Henry
states in his motion that the Aparties have resolved their disputes at the trial court level.@  The
motion is granted.  TEX.R.APP.P. 42.1.
The appeal is dismissed.
 
PER CURIAM
 
October 23, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.